UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1935


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

STEVEN TAN,

                  Claimant – Appellant,

          and

XINGYUN CHIANG,

                  Claimant,

          v.

CURRENCY, U.S., $864,400.00; CURRENCY, U.S., $7000.00,

                  Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:05-cv-00919-NCT-WWD)


Submitted:    November 15, 2010               Decided:   December 16, 2010


Before NIEMEYER, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary S. Harrison, HARRISON & RODRIGUEZ, A.P.L.C., San Gabriel,
California, for Appellant.  Anna Mills Wagoner, United States
Attorney, Lynne P. Klauer, Assistant United     States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Steven   Tan      appeals     the    district        court’s      grant    of

summary judgment          in   favor    of   the    Government       in    a    forfeiture

proceeding,       and     judgment      of   forfeiture        of    $864,400.00          and

$7,000.00 in U.S. currency.             Finding no error, we affirm.

               We review de novo a district court’s order granting

summary judgment.          Providence Square Assocs., L.L.C. v. G.D.F.,

Inc.,    211    F.3d    846,     850   (4th Cir. 2000).              Summary         judgment

should    be     granted       “if     the   pleadings,        the        discovery      and

disclosure materials on file, and any affidavits show that there

is no genuine issue as to any material fact and that the movant

is entitled to judgment as a matter of law.”                          Fed. R. Civ. P.

56(c).         “[T]here     is    no    issue      for     trial    unless       there    is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.                     If the evidence is merely

colorable, or is not significantly probative, summary judgment”

is proper.       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-

50 (1986) (citations omitted).

               Civil forfeiture standards are set forth in the Civil

Asset    Forfeiture       Reform       Act   of     2000     (“CAFRA”),         18    U.S.C.

§ 983(c)(1) (2006).              The statute provides that the Government

must demonstrate by a preponderance of the evidence that the

property sought is subject to forfeiture.                           Id.        Currency is

subject to forfeiture if it was furnished or intended to be

                                             3
furnished by any person in exchange for controlled substances,

if it is traceable to such an exchange, or if it was used to, or

intended    to    be        used    to,       facilitate   any    violation       of    the

Controlled Substances Act.                21 U.S.C. § 881(a)(6) (2006).                Once

the   government        meets      its    burden,    the    burden     shifts     to    the

claimant to show, by a preponderance of the evidence, that he is

an    “innocent       owner”       of   the    defendant    property.        18    U.S.C.

§ 983(c), (d)(1).

            In    a    forfeiture         proceeding,      we   review     the   district

court’s factual findings for clear error and apply a de novo

standard of review to the consideration of whether or not the

facts    render       the    defendant         property    subject    to    forfeiture.

United States v. $84,615 in U.S. Currency, 379 F.3d 496, 501

(8th Cir. 2004).            This standard is met if the evidence shows the

existence of a fact is more probable than its non-existence.

Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension

Trust for S. Cal., 508 U.S. 602, 622 (1993).                             Further, this

court looks to the totality of the circumstances to determine

whether the Government has met its burden.                           United States v.

Thomas, 913 F.2d 1111, 1115 (4th Cir. 1990).

            Here, the Government seized the currency from Tan at a

traffic stop.         We have reviewed the record, and we conclude that

the Government presented sufficient evidence to carry its burden

and show that the currency was more likely than not proceeds

                                                4
from a drug transaction.                   Specifically, the Government showed

that     the    defendant       currency          was     bundled      in    newspaper      and

concealed in the door of Tan’s rental vehicle.                                 Two separate

narcotics detection canines alerted to the presence of narcotic

odor in areas of the car that did not contain currency, and when

questioned       by    law    enforcement         Tan     was    nervous,      attempted     to

conceal    the       presence       of    the    currency,       and   gave     inconsistent

statements.

               With     respect      to     the       $7,000     Tan   possessed      on    his

person, we agree with the district court that because the money

was similarly bundled, and because Tan also possessed $1,000 in

non-bundled currency (that was returned to him), that currency

is similarly likely related to a drug transaction.

               Tan    argues      that      he    has     rebutted       the    Government’s

claims     and       presented       sufficient          evidence      of      his   innocent

intentions to create a dispute over a material fact and defeat

summary    judgment.           We    do    not        agree.     After      reviewing      Tan’s

claims, we conclude (as did the district court) that they are

incredible, and lack any basis in evidence, other than Tan’s own

self-serving declarations.                  In short, his claims do not give

rise to a dispute over a material fact.                            See United States v.

Two Parcels of Real Property Located in Russell County, 92 F.3d

1123, 1129 (11th Cir. 1996) (“[t]he mere allegation of a highly

unlikely       source    of    income       without       some    support      to    give    the

                                                  5
allegation credibility cannot constitute an issue of material

fact defeating summary judgment for forfeiture.”).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6